Citation Nr: 1003226	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased initial rating in excess of 
30 percent disabling for service-connected post-traumatic 
stress disorder (PTSD) prior to October 21, 2005.

3.  Entitlement to an increased rating in excess of 50 
percent disabling for service-connected PTSD beginning 
October 21, 2005.  

4.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU) beginning October 
21, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970 and February 1973 to 1976, and was awarded a 
Combat Infantry Badge (CIB) and Bronze Star Medal for his 
service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which inter alia granted service 
connection for PTSD, assigned a 30 percent rating, and denied 
entitlement to service connection for tinnitus.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

In a July 2006 rating decision, the RO granted an increased 
rating of 50 percent, effective October 21, 2005, for the 
Veteran's service-connected PTSD.  See also June 2006 
Statement of the Case.  Although the RO granted an increased 
rating in excess of 30 percent disabling, a 50 percent 
disabling rating is less than the maximum available rating; 
thus, the issue of entitlement to an increased rating for 
PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the issues of entitlement to an increased 
rating for the Veteran's service-connected PTSD are as 
captioned above.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The Board notes that the Court of Appeals for Veterans Claims 
recently held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when 
evidence of unemployability is submitted at the same time 
that a Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that the 
Veteran has submitted evidence regarding unemployability in a 
November 14, 2006 VA Psychiatric Treatment Letter from Dr. 
T.Z.S. (which indicates that the Veteran has "trouble 
maintaining reasonable employment," due to his mental health 
disabilities and "will continue to be impaired making him 
permanently disabled and totally unemployable"), and as 
such, TDIU is part of the claim for benefits currently before 
the Board.  For the purpose of clarity upon remand, this 
issue has been separately captioned on the title page above.    

The issue of entitlement to a TDIU beginning October 21, 
2005, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of 
tinnitus, and there is no objective evidence relating 
tinnitus to his active service or any incident therein.  

2.  Prior to October 21, 2005, the Veteran's service-
connected PTSD is manifested by such symptoms as social 
isolation, irritability, anger, depression, anxiety, 
hypervigilance, sleep disturbances, nightmares, night sweats, 
intrusive thoughts, flashbacks, impulsive thoughts of wanting 
to hurt others, mistrust of others, avoidance of people and 
activities, decreased interest, detachment, and a Global 
Assessment of Functioning (GAF) score of 55.  There is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory, impaired impulse control, 
depressed mood, and recurrent nightmares.  However, there is 
no evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.
   
3.  Beginning October 21, 2005, the Veteran's service-
connected PTSD is manifested by such symptoms as trouble 
sleeping, nightmares, ongoing anxiety, mistrust of others, 
avoidances, irritability, and suicidal ideation, night 
sweats, intrusive thoughts, anxiety attacks, impulsive 
thoughts of wanting to hurt others, avoidance of people and 
activities, decreased interest, detachment, irritability, 
anger, difficulty concentrating, flashbacks, social 
isolation, depression, hypervigilance, and a Global 
Assessment of Functioning (GAF) score ranging from 45 to 50.    
There exists no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short-term memory, impaired impulse 
control, depressed mood, and recurrent nightmares.  There is 
no evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.
 
4.  Prior to October 21, 2005, the competent medical evidence 
does not show that the Veteran's service-connected PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  
Further, prior to October 21, 2005, evidence of 
unemployability is not raised by the record.   


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

2.  Prior to October 21, 2005, the criteria for an initial 
disability rating of 50 percent, but not higher, for service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic 
Code 9411 (2009); Fenderson v. West, 12 Vet. App. 119 (1999).    

3.  Beginning October 21, 2005, the criteria for an increased 
disability rating in excess of 50 percent for service-
connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
Diagnostic Code 9411 (2009); Fenderson v. West, 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
30 percent initial rating for the PTSD disability following 
the grant of service connection, and subsequent disagreement 
with a 50 percent disability rating, effective October 21, 
2005.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the PTSD initial increased 
rating claim, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio, 16 Vet. 
App. 183; see also 38 C.F.R. § 20.1102.   

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial rating after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With regard to the Veteran's service connection claim, the 
VCAA duty to notify was satisfied by an April 2005 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In July 2006 and December 2006 attachments to notice letters, 
the RO advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman.  
See 19 Vet. App. at 486.  While the July 2006 and December 
2006 notice letters were issued after the initial rating 
decision in September 2005, the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the July 2006 and 
December 2006 VCAA letters were issued, the Veteran's claim 
was readjudicated in the January 2008 and May 2009 
Supplemental Statements of the Case (SSOC).  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private medical records, 
and statements submitted by or on behalf of the Veteran, 
including statements from the Veteran's wife, children, and 
employer.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  As noted, in October 2009, the Veteran was 
provided a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcript is of 
record and has been reviewed.  Further, the Veteran was 
provided with VA audio examinations in August 2005, March 
2008, April 2008, and May 2008, and VA PTSD examinations in 
June 2005 and April 2008.  Therefore, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist the claimant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claims

Service Connection Claim

The Veteran is also seeking service connection for tinnitus, 
which he maintains is related to his active duty service.  
Specifically, the Veteran attributes his tinnitus disability 
to loud combat noise exposure during his service in Vietnam.  
The Veteran's DD-214 shows that his military occupational 
specialty while in Vietnam was a Drill Sergeant.  As noted, 
the Veteran is in receipt of a CIB and Bronze Star Medal.    

On review of the record, the Board finds that service 
connection for tinnitus is not warranted.  There is competent 
medical evidence of a current disability, thereby satisfying 
the first element of a service connection claim.  See 
Brammer, 3 Vet. App. at 225.  In this regard, a May 2008 VA 
Audio Examination Report shows complaints and diagnosis of 
tinnitus.    

Review of the Veteran's STRs is negative for complaints, 
treatment, or diagnoses of tinnitus.  However, this does not 
in itself preclude a grant of service connection.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Although the Veteran's STRs are negative for complaints, 
treatment, or diagnoses of tinnitus, if an injury or disease 
is alleged to have been incurred or aggravated in combat, 
such incurrence or aggravation may be shown by satisfactory 
lay evidence, provided it is consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.304(d) 
(2009).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) [and the 
implementing regulation, 38 C.F.R. § 3.304(d)] allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish the incurrence of a disease or injury in service.  
"However, the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence . . ."  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves 
only to relax the evidentiary burden to establish incurrence 
of a disease or injury in service.  Id.  Thus, the Board 
presumes that the Veteran's statements of in-service noise 
exposure are credible.  

Even so, while there is evidence of a current diagnosis of 
tinnitus and the Veteran is competent to describe his in-
service noise exposure, there is no probative and positive 
medical nexus evidence revealing a relationship between the 
Veteran's current tinnitus disability and his service.  In 
fact, the record contains a negative nexus opinion, and the 
Veteran has offered no nexus opinion to the contrary.  In 
this regard, in a May 2008 VA Audio Examination Report, the 
examiner opined that "tinnitus is less likely as not 
initiated by [the Veteran's] military noise exposure."  The 
examiner further opined that tinnitus was "aggravated by 
occupational noise exposure and presbycusis [a progressive, 
bilateral, symmetric hearing loss occurring with age]."  The 
examiner noted that the Veteran worked in construction/labor 
for 25 years.  The examiner also noted that a review of the 
Veteran's STRs revealed normal hearing and no complaints or 
diagnoses of tinnitus.  The examiner also indicated that 
"tinnitus is known to be associated with increasing age."  
See May 2008 VA Audio Examination Report.  

The only evidence relating the Veteran's tinnitus to active 
service is his own statements.  The Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  However, his opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.

The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection and a subsequent grant of an 
increased rating, effective October 21, 2005, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  A 51-60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
Id.  A 61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").       

As noted, in this case, the Veteran was assigned a 30 percent 
rating following the grant of service connection, effective 
February 2, 2005.  See September 2005 Rating Decision.  The 
Veteran disagreed with such rating and perfected an appeal. 
In a July 2006 rating decision, the RO granted an increased 
rating of 50 percent, effective October 21, 2005, for the 
Veteran's service-connected PTSD.  See also June 2006 
Statement of the Case.
 
Since the grant of service connection, the veteran's GAF 
score was initially a 55, then, upon completion of a VA 
Examination in April 2008, a 45.  As noted, the Veteran was 
awarded a CIB and Bronze Star Medal for his combat service as 
a drill sergeant in Vietnam.  The Veteran submitted a claim 
for service connection for PTSD in March 2005; he reported 
experiencing such symptoms as nightmares and flashbacks of 
his combat experience.  
 
Increased Rating Claim Prior to October 21, 2005

Prior to October 21, 2005, evidence relevant to the severity 
of the Veteran's increased rating claim for PTSD includes a 
January 31, 2005 Mental Health PTSD Intake Examination Report 
and a February 2, 2005 Psychiatric Consult Progress Note from 
the VA Medical Center (VAMC) in Sacramento, California.  In 
these records, the Veteran reported such symptoms as anxiety, 
sleeping disturbances, nightmares of death, night sweats, 
intrusive thoughts, anxiety attacks, impulsive thoughts of 
wanting to hurt others, avoidance of people and activities, 
decreased interest, detachment, irritability, anger, 
difficulty concentrating, and flashbacks.  The Veteran also 
reported working in the farming industry after discharge, a 
warehouse for a short period, and in construction for the 
last 20 years.  He reported being laid off in October 2004, 
and being unemployed at present but looking for work.  Upon 
mental status examination, the examiner noted that the 
Veteran was guarded at first but later extremely tearful when 
describing his experience in Vietnam.  The examiner indicated 
that the Veteran was appropriately groomed, and oriented to 
person, place, and time.  Insight and judgment were fair; 
there was no evidence of thought disorders, psychoses, or 
uncontrolled reactions; thought and speech were fluid and at 
normal rate and volume.  The examiner assessed chronic 
moderate to severe PTSD, combat exposure, unemployment, and a 
GAF score of 55.  The examiner also indicated that there is 
"clearly significant distress or impairment in social, 
occupational, and other important areas of functioning."  
See January 31, 2005 Mental Health PTSD Intake Examination 
Report, Sacramento VAMC; February 2, 2005 Psychiatric Consult 
Progress, Sacramento VAMC.       

The Veteran received individual psychiatric and group 
treatment at the Veteran Center in Chico, California, from 
March 2005 to October 2005.  The Veteran complained of 
trouble sleeping, nightmares, night sweats, depression, 
anxiety, outbursts of anger and rage, isolation, 
hypervigilance, flashbacks, intrusive thoughts, negative 
self-image, and survivor's guilt.  See July 20, 2005 
Individual Note; July 27, 2005 Individual Note; October 11, 
2005 Individual Note.  

In May 2005, the Veteran reported that medications were 
helping by improving his sleep and mood.  However, he still 
complained of nightmares and daily intrusive thoughts.  The 
examiner assessed PTSD.  See May 2, 2005 Mental Health 
Individual Psychotherapy Note, Sacramento VAMC.  
 
In June 2005 , the Veteran underwent a compensation and 
pension (C&P) examination at the VANCSC regarding his PTSD 
disability.  The Veteran reported such symptoms as intrusive 
thoughts about two times per week, intense psychological 
reactions to television and helicopters, avoidance, 
discomfort around people and groups, isolation, irritability, 
angry outbursts, hypervigilance, increased startle response, 
and sleep problems.  The Veteran reported no hallucinations 
and no suicidal or homicidal ideation.  The Veteran reported 
being married to his wife for the last 36 years and having a 
good relationship with her especially in the last few years.  
He also has 3 children and grandchildren who are his "sense 
of joy."  He reports no social activities except occasional 
activities with his grandchildren.  The examiner noted the 
Veteran's employment history as sporadic employment, mostly 
labor work with the longest job of 2 years.  The Veteran 
claimed his unemployment was due to irritability and 
difficulty relating to people at work.  Upon mental status 
examination, the examiner noted fair mood and affect, speech 
logical and coherent, rate and flow of speech within normal 
limits, and alter and oriented to person, place, time, and 
situation.  The examiner noted that the Veteran was not 
dangerous to himself or others, and his insight and judgment 
were fairly good.  The examiner assessed chronic PTSD, 
alcohol dependence, unemployment mild to moderate severity, 
and a GAF score of 55.  The examiner indicated that the 
Veteran's "moderate level PTSD does cause impairment in 
relationships and work."  See June 2005 VA PTSD Examination 
Report.    

In support of his increased rating claim, the Veteran also 
submitted lay statements from his wife, sons, daughter, 
mother-in-law, and brother-in-law, to the effect that he was 
unable to function due to his PTSD symptoms, constantly 
fought with his children, and he drank daily after his return 
from Vietnam and came back a "different" person.  See Hand-
Written Statement from the Veteran's Wife, received September 
2008; Type-Written Statement from the Veteran's Daughter, 
received September 2008; Type-Written Statement from the 
Veteran's Son, received September 2008; Hand-Written 
Statement from the Veteran's Mother-in-Law, received 
September 2008; Hand-Written Statement from the Veteran's 
Brother-in-Law, received September 2008; Type-Written 
Statement from the Veteran's Son, received October 2009.  The 
Veteran's wife also described the Veteran's symptoms of 
anger, nightmares, and trouble sleeping.  See Hand-Written 
Statement from the Veteran's Wife, received September 2008.    

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a rating of 50 percent 
disabling, but not higher, prior to October 21, 2005.  In 
this case, the Veteran has frequent nightmares and intrusive 
thoughts, anger, hypervigilance, isolation, avoidance, and 
irritability.  Although there is no homicidal or suicidal 
ideation, the Veteran has difficulty maintaining long-term 
employment due to his PTSD symptoms, including irritability 
and difficulty relating to people at work.  He also maintains 
tense interactions with family.  The Veteran's symptomatology 
reflects occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
impulse control, depressed mood, and recurrent nightmares.  
There is evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation or mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

Further, the Veteran's GAF score, during this period was a 
55, which is indicative of moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers and co-workers, or a moderate level of 
impairment, such as flat affect, circumstantial speech, and 
occasional panic attacks.  American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994).      

There is no evidence of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships for a rating 
in excess of 50 percent.  See 38 C.F.R. § 4.130 Diagnostic 
Code 9411.  In sum, based on all the evidence of record, the 
Board finds that an initial evaluation of 50 percent, but not 
higher, is warranted.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, prior to October 21, 
2005, the Veteran's PTSD symptomatology is fully addressed by 
the respective rating criteria under which such disability is 
rated.  There are no additional symptoms of his PTSD 
disability that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
for his service-connected disability.  As such, the Board 
finds that the rating schedule is adequate to evaluate the 
Veteran's disability picture prior to October 21, 2005.  
Moreover, while the Veteran's disability interferes with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization prior 
to October 21, 2005.  Further, the evidence fails to show 
that the disability picture created by the PTSD is 
exceptional or unusual prior to October 21, 2005.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
	
In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities prior to October 21, 2005.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

Increased Rating Claim Beginning October 21, 2005

Beginning October 21, 2005, evidence relevant to the severity 
of the Veteran's increased rating claim for PTSD includes an 
October 21, 2005 Private PTSD Evaluation Letter from Dr. J.J.  
The Veteran reported symptoms of combat flashbacks, lack of 
impulse control, hypervigilance, elevated startle response, 
depression, anxiety, trouble sleeping, nightmares, 
irritability, transient suicidal ideation, and an increased 
sense of distress.  The examiner noted that the Veteran's 
speech was clear and coherent; he was alert and oriented; his 
affect was labile; and his insight and judgment were intact.  
There was no evidence of thought disorders or delusions.  The 
examiner assessed PTSD with a GAF score of 45 to 50.  the 
examiner also indicated that the Veteran's "vegetative 
symptoms interfere with his intimate and employment 
relationships."  See October 21, 2005 Private PTSD 
Evaluation Letter from Dr. J.J. 

The Veteran continued to receive individual psychiatric and 
group treatment at the Chico Veteran Center from October 2005 
to November 2007.  The Veteran complained of depressed mood, 
intrusive thoughts, frequent nightmares, and flashbacks.  See 
October 26, 2005 Group Note; November 9, 2005 Group Note, 
January 11, 2006 Group Note; March 15, 2006 Group Note.  

Other VA treatment records reveal complaints of frequent 
nightmares, ongoing depression, poor sleep, nightmares, 
persistent anxiety, and mistrust of others,  See November 14 
2006 Mental Health Medication Review, Sacramento VAMC; 
October 31, 2007 Mental Health Medication Review, McClellan 
VA Outpatient Clinic   

In April 2008, the Veteran underwent another C&P examination 
at the VANCSC.  The Veteran reported such symptoms as trouble 
sleeping, nightmares, ongoing anxiety, mistrust of others, 
avoidance, irritability, and suicidal ideation such as 
thoughts of him wrecking his car).  The Veteran reported no 
hallucinations and no homicidal ideation.  The examiner noted 
the Veteran's employment history as working odd jobs since 
2005, but not working regularly since November 2007.  The 
Veteran also blamed the loss of his last job on his PTSD 
disability and medications used for his disability.  The 
examiner assessed PTSD, mild depressive disorder, full 
remission of alcohol, and a GAF score of 45.  See April 2008 
VA PTSD Examination Report.    

As noted, in support of his increased rating claim, the 
Veteran also submitted lay statements from his wife, sons, 
daughter, mother-in-law, and brother-in-law, to the effect 
that he was unable to function due to his PTSD symptoms, 
constantly fought with his children, and he drank daily after 
his return from Vietnam and came back a "different" person.  
See Hand-Written Statement from the Veteran's Wife, received 
September 2008; Type-Written Statement from the Veteran's 
Daughter, received September 2008; Type-Written Statement 
from the Veteran's Son, received September 2008; Hand-Written 
Statement from the Veteran's Mother-in-Law, received 
September 2008; Hand-Written Statement from the Veteran's 
Brother-in-Law, received September 2008; Type-Written 
Statement from the Veteran's Son, received October 2009.  The 
Veteran's wife also described the Veteran's symptoms of 
anger, nightmares, and trouble sleeping.  See Hand-Written 
Statement from the Veteran's Wife, received September 2008.    

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for an rating greater 
than 50 percent, beginning October 21, 2005.  In this case, 
the Veteran experiences poor sleep, nightmares, flashbacks, 
depression, anger, irritability, hypervigilance, and 
occasional suicidal ideation.  However, upon recent VA 
examination, the Veteran was able to maintain self-care and 
reported no hallucinations and no homicidal ideation.  The 
Veteran's symptomatology does not reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The evidence of record reveals no 
inappropriate behavior by the Veteran.  In fact, the Veteran 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has always been noted as 
alert and oriented.  While he has had difficulty adapting 
socially, he is still able to maintain personal care and 
daily functioning.  In sum, based on all the evidence of 
record, the Board finds that an increased rating in excess of 
50 percent is not warranted.

Further, although the Veteran's GAF score, beginning October 
21, 2005, ranged from 45 to 50, which is indicative of 
serious difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a serious level of impairment, such as 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting (American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994), the Veteran's disability never 
rose to the level of serious (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  In fact, as 
reflected in the above discussed evidence, the Veteran's 
symptomatology does not reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The evidence 
of record fails to show that the Veteran's PTSD disability 
meets the criteria of a rating in excess of 50 percent 
disabling, beginning October 21, 2005.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

As noted above, the Court of Appeals for Veterans Claims 
recently held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when 
evidence of unemployability is submitted at the same time 
that a Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that the 
Veteran has submitted evidence regarding unemployability in a 
November 14, 2006 VA Psychiatric Treatment Letter from Dr. 
T.Z.S. (which indicates that the Veteran has "trouble 
maintaining reasonable employment," due to his mental health 
disabilities and "will continue to be impaired making him 
permanently disabled and totally unemployable"), and as 
such, TDIU is part of the claim for benefits currently before 
the Board.  Thus, the issues of whether the 


Veteran is entitled to an extraschedular rating under 
38 C.F.R. § 3.321 or a TDIU based on his service-connected 
PTSD disability are further discussed in the REMAND portion 
of this decision.  


ORDER

Entitlement to service connection for tinnitus is denied. 

Prior to October 21, 2005, entitlement to an increased 
initial rating of 50 percent disabling, but not higher, for 
service-connected PTSD is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to an increased rating in excess of 50 percent 
disabling for service-connected PTSD beginning October 21, 
2005, is denied.   


REMAND

With regard to a claim for TDIU, further development is 
needed prior to adjudicating the merits of the claim.

The Board notes that the RO has not developed or adjudicated 
the TDIU issue.  However, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a service-connected 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  In this case, the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to 
his service-connected PTSD disability.

During the pendency of the appeal of his increased rating 
claim, the Veteran has submitted evidence that he may be 
unemployable.  In this regard, in November 2006, Dr. T.Z.S. 
(who had been treating the Veteran for his PTSD as early as 
March 2005 at the VA Mather Mental Health Clinic) opined that 
the Veteran has "trouble maintaining reasonable 
employment," and "will continue to be impaired making him 
permanently disabled and totally unemployable."  See 
November 14, 2006 VA Psychiatric Treatment Letter from Dr. 
T.Z.S.  Further, the Veteran's employer submitted a statement 
to the effect that his medications for PTSD help him function 
in the workplace; however, due to the "potential of 
liability," he may no longer be able to employ him.  See 
Hand-Written Statement from Employer, received October 2009.

Additionally, during an April 2008 C&P examination, the 
Veteran blamed the loss of his last job on his PTSD 
disability and medications used for his disability.  He also 
reported working odd jobs since 2005, but not working 
regularly since November 2007.  See April 2008 VA PTSD 
Examination Report.    

Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  See Rice, supra.

It is the policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

Further, the Board cannot adjudicate TDIU on an 
extraschedular basis in the first instance.  Instead, if the 
evidence suggests entitlement to that benefit, the claim must 
be remanded to the agency of original jurisdiction for 
referral to the appropriate first line authority who will 
render an initial decision on such entitlement.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); 38 C.F.R. § 4.16(b).

Further, as noted, a rating in excess of the assigned 
schedular evaluation for the Veteran's service-connected PTSD 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 277 (1995). 

Thus, this matter must be remanded to the Under Secretary of 
Benefits or the Director, Compensation and Pension Service 
for appropriate action.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit the claim 
for an extraschedular rating under 
38 C.F.R. § 3.321 (2009) for any period 
beginning October 21, 2005, and for 
extraschedular consideration for a TDIU 
for any period beginning October 21, 
2005, in accordance with 38 C.F.R. 
§ 4.16(b) (2009), to the Under 
Secretary of Benefits or the Director, 
Compensation and Pension Service.  The 
RO/AMC should ensure that a copy of 
this remand, as well as the Veteran's 
two claims folders, is made available 
to the Under Secretary or Director. 

2.  Following the above-requested action, 
if any benefit sought on appeal remains 
denied after consideration of the 
evidence of record and all applicable 
laws and regulations, the Veteran and his 
representative should be provided with a 
statement of the case (SSOC) and given 
the opportunity to respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


